Citation Nr: 0400043	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  03-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for cervical 
cervicalgia with left-sided C7-8 radiculopathy, claimed as 
numbness of the left hand secondary to cold injury.

2.  Entitlement to service connection for numbness of both 
feet claimed as secondary to cold injury.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran had active military service from September 1967 
to August 1969.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision.  

During an October 2001 VA outpatient treatment visit, in the 
context of complaining about neck symptoms, the veteran 
reported that he had applied for disability benefits from the 
Social Security Administration (SSA).  An Income-Net Worth 
statement filed in August 2002 indicates that the veteran was 
receiving SSA benefits.  The claims file does not contain a 
copy of any SSA decision or any exhibits to that decision.  
The RO should obtain the administrative decision pertaining 
to the veteran's claim and any underlying medical records 
from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the SSA, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight).  

Accordingly, the Board REMANDS this case for the following 
actions:

1.  With any needed assistance from the 
veteran, obtain from the SSA records 
pertinent to any claim made by the 
veteran for disability benefits as well 
as the medical records relied upon 
concerning that claim.  

2.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2003).

3.  Thereafter, re-adjudicate the claims 
for service connection for cervical 
cervicalgia with left-sided C7-8 
radiculopathy, claimed as numbness of the 
left hand secondary to cold injury, and 
for numbness of both feet claimed as 
secondary to cold injury.  If these 
claims remain denied, provide the veteran 
and any representative with a new 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
legal authority considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the SSOC in July 2003.  
Allow an appropriate period for response.  

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  Only a decision of the Board 
is appealable to the CAVC.  38 U.S.C.A. § 7252 (West 2002).  


